Citation Nr: 0212074	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound (GSW) of the left foot with left great toe 
deformity and a tender scar.  

2.  Entitlement to an initial rating in excess of 10 percent 
for postoperative hemorrhoids.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The veteran served on active duty from July 1934 to January 
1936.  

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver Colorado.  

The RO granted service connection for hemorrhoids and 
assigned a noncompensable disability rating, effective 
September 30, 1998, the date that the veteran filed his 
claim.  Service connection for a left foot GSW injury was 
denied.  The veteran timely submitted a notice of 
disagreement and this appeal ensued.  

Following a personal hearing in May 2000 and upon rating 
decision later that month, the RO assigned an increased 
rating of 10 percent for the veteran's service-connected 
hemorrhoids, effective September 30, 1998.  The denial of 
service connection for residuals of a GSW of the left foot 
was affirmed.  The appeal continues.  


FINDINGS OF FACT

1.  Left foot GSW residuals clearly preexisted his entry upon 
active military service, thereby rebutting the presumption of 
soundness at induction.  

2.  Left foot GSW residuals underwent no permanent increase 
in severity during his period of active military service.  

3.  Postoperative hemorrhoids are not productive of 
persistent bleeding with secondary anemia, or fissures.  


CONCLUSIONS OF LAW

1.  Pre-existing left foot GSW residuals to include left 
great toe deformity and tender scar were not aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.306 (2001).  

2.  The criteria for an initial evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.114, Diagnostic Code (DC) 7336 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses that 
the veteran was admitted to the hospital in June 1935.  He 
was seen there for complaints associated with the left foot.  
The hospital report indicates that the veteran had a 
preservice history of being shot in the left foot with a 22 
rifle in 1927.  It was reported that although it had healed, 
the soreness had not completely left.  Two years prior to 
service, the appellant had been treated for infection of the 
bone.  The bone was scraped and it healed promptly.  

However, he said that he had sprained it about 4 months 
earlier and now experienced a dull aching pain on the medial 
side of the foot.  The hospital report noted that the veteran 
had an old scar on the internal lateral surface which was 
approximately 2 1/2 inches long extending from the head of the 
first metatarsal backwards.  The scar was firmly healed and 
the skin was freely movable except the 1/2 inch which was 
somewhat adherent and tender to palpation.  Tenderness was 
also elicited over the heads of the metatarsals in the foot 
and transverse arch showed slight evidence of breaking.  X-
ray in June 1935 was interpreted as showing that the head of 
the 1st metatarsal was slightly enlarged and deformed in 
shape.  

There were numerous metallic foreign bodies in the soft 
tissues around the head and beneath the proximal phalanx.  In 
July 1935, the diagnosis was anterior metatarsalgia.  The 
veteran was sent to the orthopedic shop to be fitted with a 
pair of transverse arch supports and physiotherapy for 
instructions in foot exercises.  In September 1935, the 
metatarsal hears were noted to be free from tenderness on 
deep palpation.  It was suggested that if the veteran 
continued to have trouble with his feet, that Certificate of 
Disability (CDD) procedures might be indicated.  He was 
returned to duty in September 1935.  It was noted at that 
time that the foot problem was not considered to be in the 
line of duty because it existed prior to service.  He was not 
seen again for complaints associated with this condition, and 
no CDD was indicated.  

The SMRs note that the veteran underwent a hemorrhoidectomy 
on September 6, 1935.  No further references to this 
condition were noted in the SMRs.  

Upon VA examination in February 2000, the veteran reported a 
longstanding history of hemorrhoids.  He had frequent oozing 
from the hemorrhoids resulting in  the daily use of a pad.  
He sometime experienced seepage at least 4 to 5 times per 
week.  He saw blood in his toilet water but not in the stool 
itself.  During flare-ups, the hemorrhoids swelled an 
protruded.  They burned and itched.  There was bleeding on 
the pads and in the toilet water.  Over-the-counter 
medications were helpful.  

Physical examination revealed several non-thrombosed small 
non-tender external hemorrhoids.  The digital examination was 
unremarkable.  The examiner noted that the veteran was 
wearing a pad, but no soiling was identified.  The final 
diagnoses included external hemorrhoids, with a history of 
hemorrhoidectomy and subsequent recurrences.  

At a personal hearing in May 2000, the veteran provided 
testimony in support of his claims.  He indicated that he was 
not on any medication for his hemorrhoids at that time, but 
during the previous year, he had used hydrocortisone 
suppositories.  He reported having a daily discharge of 
yellowish pus, requiring the use of a pad.  

He also had occasional bleeding.  He avoided certain foods.  
As to his left foot, he testified that a cannon fell on his 
foot during service.  He acknowledged that he had shot his 
left foot before service resulting in surgery to remove 
bullet fragments and casting for a few weeks, but he 
maintained that there was nothing wrong with the foot by the 
time he entered service.  By the time he was discharged from 
service, his condition was noted to be "poor" on his 
discharge certificate.  He was discharged because of the left 
foot, but was not awarded a disability for it by the Army.  
He said that after service he had lived the life of a hobo 
and never was treated for his foot complaints until about a 
year earlier when he got arch supports from a chiropodist.  

A September 2000 flexible sigmoidoscopy report shows that the 
veteran had at least 2 large thrombosed external hemorrhoids 
and multiple, thrombosed internal hemorrhoids, none of which 
were bleeding.  He was not interested in surgical excision or 
banding, but he was scheduled for a gastrointestinal (GI) 
clinic appointment to discuss endoscopic electrocautery.  The 
report also noted a history of a left hemicolectomy and 
multiple surgeries for diverticulosis.  


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2002);  38 C.F.R. § 3.303 
(2001)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  In deciding an aggravation 
claim, the Board must determine, after having found the 
presence of a preexisting condition, whether there has been 
any measurable worsening of the disability during service and 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.303(b) (2001).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

DC 7336 provides that hemorrhoids, external or internal:
With persistent bleeding and with secondary anemia, or 
with fissures results in a disability rating of 20 
percent.  Large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent 
recurrences results in a 10 percent rating.  A 
noncompensable rating is assigned for mild or moderate 
hemorrhoids.  38 C.F.R. § 4.114, DC 7336.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  The RO, through its issuance of its correspondence 
to the veteran in May 2001 specifically provided him with 
notice of the information and evidence necessary to 
substantiate his claim pursuant to VCAA 2000.  That is, he 
was provided with notice of the regulations pertaining to the 
claims at issue, a rationale of the denials, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In the May 2001 correspondence, the RO provided the veteran 
with a notice advising him that he could either submit 
evidence himself or have VA obtain it for him.  If he wanted 
VA to obtain the evidence, he was advised to complete a VA 
form 21-4142 identifying such evidence.  Such notice 
sufficiently placed him on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  See Quartuccio 
v. Principi, 01-997 (U.S. Vet. App. June 19, 2002).

Moreover, in this case, a preliminary review of the record 
shows that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment records, as well as multiple VA 
examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

As noted above, the RO has considered the veteran's claims 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

The veteran seeks service connection for residuals of a GSW 
of the left foot to include left great toe deformity and a 
tender scar.  In pertinent part, it is argued that the 
veteran's left foot condition, which admittedly preexisted 
his entry upon active service, underwent a demonstrated 
increase in severity during his active service.  

When the veteran was admitted to a service facility for left 
foot complaints in 1935, it was noted that his preservice 
medical history included a GSW to the left foot in 1927 with 
surgery.  While service records reflect that he described 
persistent dull aching pain in the medial side of the foot 
and X-ray showed numerous metallic foreign bodies were still 
present, he was reported to be pain free in September 1935 
and returned to duty.  He was not given a CDD and postservice 
records are essentially negative for clinical findings 
associated with the left foot.  

Based on the medical evidence of record, it is clear that the 
veteran's left foot condition preexisted his entry upon 
active service.  It is not otherwise contended.  Similarly 
clear, however, is that the veteran's left foot condition 
underwent no permanent increase in severity during his 
military service.  This is particularly the case given the 
clinical evidence which is negative for positive findings 
associated with the left foot since September 1935.  Under 
such circumstances, the veteran's claim for service 
connection for a left foot condition to include residuals of 
a GSW and left great toe deformity and a tender scar must be 
denied.  

There is no probative, competent medical of record otherwise 
relating any residuals of the pre-service left foot gunshot 
wound to service on any basis.


Increased Rating

The RO has evaluated the veteran's hemorrhoids at the 10 
percent rating under 38 C.F.R. § 4.114, DC 7336 (2001).  
Under this code section, a 10 percent evaluation is in order 
in cases of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue and evidencing frequent 
recurrences.  A 20 percent evaluation is assigned in cases of 
persistent bleeding with secondary anemia, or with fissures.  

In this case, the Board acknowledges that the veteran has 
complained of daily discharge of yellowish pus, requiring the 
use of a pad.  He also reports occasional bleeding.  However, 
no evidence of persistent bleeding with fissures or with 
secondary anemia has been objectively shown on examination or 
by the competent evidence of record.  The evidence, however, 
does reflect thrombosed internal and external hemorrhoids at 
the time of the sigmoidoscopy in September 2000.  There was 
no report of fissures or secondary anemia.  In view of this 
evidence, the Board finds that the veteran's hemorrhoid 
disability does not satisfy the requirements for an increased 
evaluation under the criteria of DC 7336.  Essentially, the 
medical evidence of record does not show persistent bleeding 
with secondary anemia, or with fissures.  Therefore, there is 
no basis for an evaluation in excess of 10 percent under DC 
7336, and the preponderance of the evidence is against the 
veteran's claim for that benefit.

In view of the Board's denial of entitlement to an initial 
rating in excess of 10 percent for postoperative hemorrhoids, 
the Board finds no basis for assignment of "staged" 
ratings.  See Fenderson, supra.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert, supra; 
38 U.S.C.A. § 5107(b) (West Supp. 2002).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (2001).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his hemorrhoid condition.  Based on 
this information, the Board finds that the RO did not err in 
failing to refer this claim to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).


ORDER

Entitlement to service connection for residuals of a gunshot 
wound (GSW) of the left foot with left great toe deformity 
and a tender scar is denied.  

Entitlement to an initial rating in excess of 10 percent for 
postoperative hemorrhoids is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

